DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims (1-20) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate the respective claim combinations together and nor the respective claim combinations be obvious with:
A method for image reconstruction and domain transfer through an invertible depth network, comprising: training a first invertible depth network model using a first image dataset corresponding to a first geographic region to estimate a first depth map; retraining the first invertible depth network model using a second image dataset corresponding to a second geographic region to estimate a second depth map; reconstructing, by the first invertible depth network model, a third image dataset based on the second depth map; and training a second invertible depth network model using the third image dataset based on the second depth map to estimate a third depth map. (Emphasis added)
A non-transitory computer-readable medium having program code recorded thereon for image reconstruction and domain transfer through an invertible depth network, the program code being executed by a processor and comprising: program code to train a first invertible depth network model using a first image dataset corresponding to a first geographic region to estimate a first depth map; program code to retrain the first invertible depth network model using a second image dataset corresponding to a second geographic region to estimate a second depth map; program code to reconstruct, by the first invertible depth network model, a third image dataset based on the second depth map; and program code to train a second invertible depth network model using the third image dataset based on the second depth map to estimate a third depth map. (Emphasis added)
A system for image reconstruction and domain transfer through an invertible depth network, the system comprising: a depth map estimation module to train a first invertible depth network model using a first image dataset corresponding to a first geographic region to estimate a first depth map, and to retrain the first invertible depth network model using a second image dataset corresponding to a second geographic region to estimate a second depth map; an image reconstruction module to reconstruct, using the first invertible depth network model, a third image dataset based on the second depth map; and a domain transfer module to train a second invertible depth network model using the third image dataset based on the second depth map to estimate a third depth map. (Emphasis added)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        September 9, 2022